 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT
 9                                      EASTERN DISTRICT OF CALIFORNIA
10

11                                                           Case No. 1:19-cv-01513-LJO-EPG
     PAUL NIVARD BEATON
12                                                           ORDER GRANTING PLAINTIFF’S MOTION
                           Plaintiff,
13                                                           TO TRANSFER CASE TO THE SACRAMENTO
              v.                                             DIVISION OF THE EASTERN DISTRICT OF
14                                                           CALIFORNIA
     AMAZON.COM, INC.,
15                                                           (ECF NO. 2)
                           Defendants.
16

17

18            Plaintiff, a state prisoner proceeding pro se and in forma pauperis has filed a civil rights

19   action pursuant to 42 U.S.C. § 1983. This suit is against Defendant Amazon.com.Inc.

20   (“Amazon”) for purported violations of the Constitution arising from breaches of a contract

21   between Plaintiff and Amazon allegedly entered into in Modoc County, California. On November

22   21, 2019, Plaintiff filed a motion to transfer this case to the Sacramento division of the Eastern

23   District of California. (ECF No. 6.)1 Plaintiff claims that the action should have been filed there

24   because the contract at issue was entered into in Modoc County.

25            Venue is governed by 28 U.S.C. § 1391 which provides that a civil action, other than one

26   1
      The motion also includes a request for the Court to send Plaintiff a form that litigants sue to indicate consent to
     magistrate jurisdiction. But the Court already granted an identical request for that form (ECF No. 8.); thus, the Court
27
     does not address the part of Plaintiff’s motion seeking a copy of the form litigants use to indicate consent to
     magistrate jurisdiction.
28
                                                                1
 1   based in diversity, be brought in “(1) a judicial district in which any defendant resides, if all
 2   defendants are residents of the State in which the district is located; (2) a judicial district in which
 3   a substantial part of the events or omissions giving rise to the claim occurred, or a substantial part
 4   of property that is the subject of the action is situated; or (3) if there is no district in which an
 5   action may otherwise be brought as provided in this section, an judicial district in which any
 6   defendant is subject to the court’s personal jurisdiction with respect to such action.” 28 U.S.C. §
 7   1391(b).
 8           Prior to 1988, under the divisional venue statute, 28 U.S.C. §1393, plaintiffs in multi-
 9   divisional districts were limited to filing suit in the division where the defendant resided. Johnson
10   v. Lewis, 645 F.Supp.2d 578, 581 (N.D. Miss. 2009). After that statute was repealed, plaintiffs
11   were free to file suit in any division in a district and districts were able to establish local rules on
12   the division of cases. Johnson, 645 F.Supp.2d at 5801-81. As the venue statute specifically speaks
13   in terms of districts and not divisions, many cases find that if venue is proper in one division it
14   would be proper in any division within the district. Harrington v. Wilber, 384 F.Supp.2d 1321,
15   1326 (S.D. Iowa 2005) (collecting cases). “At least one commentator has stated that ‘there is no
16   longer any requirement in federal civil cases that venue be laid within a particular division within
17   a district.’” Jordon v. Bowman Apple Prod. Co., 728 F.Supp.4019, 419 (W.D. Va. 1990) (quoting
18   C. Wright, A. Miller & E. Cooper, Federal Practice and Procedure, § 3809 (1989 Supp.)).
19   However, courts hold that where divisional venue is mandated by a local rule it must be complied
20   with. Jordon, 728 F.Supp. at 419.
21           Here, the Eastern District of California Local Rule 120 addresses this issue and provides
22   in part that:
              All civil and criminal actions and proceedings of every nature and kind cognizable
23
              in the United States District Court for the Eastern District of California arising
24            in…Modoc..count[y] shall be commenced in the United States District Court
              sitting in Sacramento, California, and in Redding, California, or any other
25            designated places within those counties as the Court shall designate when
              appropriate for Magistrate Judge criminal proceedings
26
27           Rule 120 further provides that, “[w]henever in any action the Court finds upon its
28
                                                         2
 1   own motion, the motion of any party, or stipulation that the action has not been
 2   commenced in the proper court in accordance with this Rule, or for other good cause, the
 3   Court may transfer the action to another venue within the District.”
 4          Here, analysis of Plaintiff’s Complaint reveals that the events giving rise to same occurred
 5   in Modoc County. See generally (ECF No. 1.) This matter should have been filed in the
 6   Sacramento division originally.
 7          Accordingly, and pursuant to Local Rule 120, Plaintiff’s motion to transfer venue is
 8   GRANTED and the Clerk of Court IS HEREBY ORDERED to transfer this matter to the
 9   Sacramento division of the United States District Court for the Eastern District of California.
10
     IT IS SO ORDERED.
11

12      Dated:     November 26, 2019                           /s/
13                                                        UNITED STATES MAGISTRATE JUDGE

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      3
